Citation Nr: 1023845	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  03-07 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to a compensable rating for an anxiety disorder 
prior to July 21, 2008 and a rating in excess of 30 percent 
thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 

INTRODUCTION

The Veteran had active service from March 1970 to March 1972 
and from December 1990 to May 1991.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in Salt 
Lake City, Utah, that continued a previously assigned 
noncompensable rating.  

In August 2003, the Veteran testified during a hearing at the 
RO before the undersigned and a transcript of the hearing is 
of record.  In November 2004, the Board remanded his claim to 
the RO for further development.  In a January 2006 decision, 
the Board denied the Veteran's claim.

The Veteran appealed the Board's January 2006 decision to the 
United States Court of Appeals for Veterans Claims (Court), 
and in September 2007, the Court granted a Joint Motion to 
Remand agreed upon by the appellant and the VA General 
Counsel.  

In May 2008 and May 2009, the Board remanded the Veteran's 
claim to the RO for additional evidentiary development.  

A February 2009 rating decision assigned a 30 percent 
disability evaluation for anxiety, effective from July 21, 
2008.  


FINDINGS OF FACT

1.  Giving the Veteran the benefit of the doubt, prior to 
July 21, 2008, his anxiety disorder was productive of 
headaches, sleep disturbances, occasional panic episodes, and 
social isolation essentially commensurate with occupational 
and social impairment with occasional decrease in work 
efficiency, but not by occupational and social impairment 
with reduced reliability and productivity.

2.  On and after July 21, 2008, the Veteran's anxiety 
disorder has not been manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as impaired speech, panic attacks more than 
once per week, difficulty in understanding complex commands, 
memory impairment, impaired judgment, impaired thinking, or 
disturbances in motivation and mood.  


CONCLUSIONS OF LAW

1.  Resolving doubt in the Veteran's favor, prior to July 21, 
2008, the schedular criteria for a 30 percent rating, but no 
higher, for an anxiety disorder are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.130, Diagnostic Code 9400 
(2009).

2.  On and after July 21, 2008, the schedular criteria for a 
rating in excess of 30 percent for an anxiety disorder are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.103, 3.159, 4.1, 4.7, 4.40, 4.130; Diagnostic Code 900.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir. 2004).  By letters dated in March 2002, 
December 2004, and May 2008, the RO advised the Veteran of 
VA's notification and duty to assist obligations under the 
VCAA.  The claim was readjudicated in a May 2010 supplemental 
statement of the case (SSOC).  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Veteran's service treatment records 
and VA and non-VA medical treatment records were obtained, to 
the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  

The Veteran was afforded VA examinations in April 2002, July 
2008, and August 2009 to evaluate the current severity and 
all manifestations of his service-connected anxiety disorder.  
38 C.F.R. § 3.159(c)(4).   The Board finds that these 
examination reports are adequate for rating purposes as the 
claims file was reviewed, the examiners reviewed the 
pertinent history, examined the Veteran and provided clinical 
findings and diagnoses from which the Board can reach a fair 
determination.  The records satisfy 38 C.F.R. § 3.326.  

Additionally, the Board finds there has been substantial 
compliance with its May 2009 remand directives.  The Court 
recently held that "only substantial compliance with the 
terms of the Board's engagement letter would be required, not 
strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 
105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (holding that there was no Stegall (Stegall v. West, 
11 Vet. App. 268) violation when the examiner made the 
ultimate determination required by the Board's remand.)  The 
record indicates that the Appeals Management Center (AMC) 
obtained additional recent VA treatment records dated to 
February 2010, and scheduled the appellant for a VA 
examination August 2009.  Based on the foregoing, the Board 
finds that the AMC substantially complied with the mandates 
of its remand.  See Stegall, supra  

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
Veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties 
to notify and assist have been met, there is no prejudice to 
the Veteran in adjudicating this appeal.

II.	Factual Background and Legal Analysis

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2009).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2.  As such, the Board has considered all of the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

In a July 1972 rating decision, the RO granted service 
connection for an anxiety reaction that was assigned a 
noncompensable disability evaluation under Diagnostic Code 
9400.

In February 2002, the RO received the Veteran's current claim 
for an increased (compensable) rating.  In a February 2009 
rating decision, the RO awarded a 30 percent disability 
rating under Diagnostic Code 9400, effective from July 21, 
2008.
 
The General Rating Formula for Mental Disorders, including 
Diagnostic Code 9400 (for generalized anxiety disorder) at 
38 C.F.R. § 4.130, provides the following ratings for 
psychiatric disabilities.  A 10 percent evaluation is 
provided for an acquired psychiatric disorder that causes an 
occupational and social impairment with mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during the periods of 
significant stress, or, symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130, Diagnostic Code 9400.  

A 30 percent evaluation is provided for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Id.  

A 50 percent rating is warranted if the disability is 
productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (quoting the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition (1994) (DSM-IV)).  A GAF score is highly probative, 
as it relates directly to the veteran's level of impairment 
of social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).  A GAF score of 31 to 40 denotes 
behavior considerably influenced by delusions or 
hallucinations or serious impairment in communications or 
judgment or an inability to function in almost all areas.  A 
GAF score of 41 to 50 denotes serious symptoms, or any 
serious impairment in social, occupational, or school 
functioning.  Id.  A GAF score of 51 to 60 denotes moderate 
symptoms, or moderate difficulty in social and occupational 
functioning and, a GAF score of 61 to 70 denotes mild symtoms 
o some difficulty in social and occupational functioning.  
Id.  

When it is not possible to separate the effects of a non-
service-connected condition from those of a service-connected 
disorder, reasonable doubt should be resolved in the 
claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service- 
connected disability.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998); see also 38 C.F.R. § 3.102; Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (factors listed in the 
rating formula are examples of conditions that warrant a 
particular rating and are used to help differentiate between 
the different evaluation levels).

Legal Analysis

As noted above, service connection for anxiety reaction was 
granted in the July 1972 rating decision that assigned a 
noncompensable disability rating.  VA received the Veteran's 
claim for an increased disability rating in February 2002.  
In February 2009, the RO increased the Veteran's disability 
rating to 30 percent, effective as of July 21, 2008. 

Private outpatient records, dated from June 2001, indicate 
that the Veteran was "still emotional and still somewhat 
depressed".  He was willing to try additional anti-
depressants.  The diagnosis was depression.  When seen in 
October 2001, the Veteran was diagnosed with anxiety and 
depression and noted to treat his psychiatric disorders with 
prescribed medication.

The Veteran was afforded a VA examination for his anxiety 
disorder in April 2002 that was performed by a private 
psychiatrist.  The examiner noted that the Veteran was 
diagnosed with an anxiety neurosis in May 1972 and 
subsequently diagnosed with depression in the 1980s.  
Subjectively, the Veteran reported that his depression rated 
6 out of 10 (on a scale of 1 to 10) in severity.  He had 
problems with insomnia, reported that his energy was okay, 
but indicated that his motivation and concentration were 
marginal.  The Veteran also reported being socially withdrawn 
for the last 10 to 15 years with feelings of hopelessness 
about life.  He also described some intermittent suicidal 
ideations with a previous attempt in 1992.  When asked about 
anxiety, the Veteran denied excessive worry, panic attacks, 
or obsessions and compulsions.  The Veteran felt his anxiety 
was not much of an issue, and he noted that while he used to 
get headaches twice a week, he currently only got them once 
or twice a month.  

Further, the Veteran said that he worked full-time at an Air 
Force base for the past two and one half years, and worked 
with the Civil Service since 1980 as a warehouseman.  He said 
he always had good evaluations as a civil servant.  He was 
married three times, had eight children, and said his current 
wife complained about his lack of communication.

Objectively, the Veteran was observed to be slightly unkempt 
in his appearance.  His speech was spontaneous and within 
normal limits.  The Veteran's mood was described as endorsing 
depression and his affect was restricted.  The Veteran's 
thought was linear and his content involved intermittent 
suicidal ideations with no audio or visual hallucinations.  
He was fully oriented with intact memory.  The examiner 
diagnosed the Veteran with an anxiety disorder that had 
resolved, and also diagnosed recurrent, moderate to severe, 
major depression.  A GAF score of 60 was assigned.  The 
Veteran also reported being employed full-time and always 
receiving good evaluations.  

Private medical records, dated from November 2002 to December 
2004, reflect diagnoses of anxiety and depression for which 
anti-depressant medication was prescribed.

In his December 2002 notice of disagreement, the Veteran 
reported taking anti-depressant medication since the early 
1980s.  He said that he had difficulty maintaining familial 
and social relationships, and had mood swings and depression.  
He had sleep difficulty and noted nightly drinking.  The 
Veteran's March 2003 substantive appeal referenced his poor 
socialization, irritability, forgetfulness, and suicide, and 
reiterated his earlier comments.

During his August 2003 Board hearing, the Veteran testified 
to having symptoms of poor socialization, failed marriages, 
frustration, alcohol consumption, and loss of interest in 
recreational activities, for which he used anti-depressant 
medication.  He said he worked as a forklift operator in a 
warehouse, but did not socialize much at work, and avoided 
going places where he might feel nervous.

A March 2004 private treatment record notes that the Veteran 
had "some" anxiety and depression, and while he did have 
occasional suicidal ideations, he was not going to commit 
suicide.  A December 2004 record indicates that the Veteran 
was there for follow-up treatment for his depression and 
anxiety.  

In a January 2005 signed statement, the April 2002 VA 
examiner said that he was asked to review the Veteran's 
medical records without interviewing him and give a medical 
opinion as to whether the Veteran's major depression was 
related to his previously-diagnosed anxiety disorder.  The 
examiner noted that at the time of April 2002 evaluation, the 
Veteran's anxiety disorder had resolved.  It was also noted 
that the Veteran suffered from depression since the 1980s 
that was thought to be secondary to both genetic and 
environmental causal factors.  The examiner explained that 
the two conditions were treated as separate diagnoses. 

In this physician's opinion, it was unclear how the Veteran's 
anxiety disorder was related to his current depression.  The 
doctor noted that the Veteran was diagnosed with depression 
several years after he was diagnosed with anxiety and, as 
such, it was difficult to tell what caused what and to what 
degree.  The examiner opined that, more than likely, the 
Veteran had a predisposition to emotional problems at the 
time of his initial diagnosis in 1972.  

The record also contains a March 2005 private independent 
medical opinion rendered by R.A., M.D., a psychiatrist.  Dr. 
R.A. concluded that the Veteran's major depression was not 
related to his anxiety disorder due to a large gap in terms 
of timing.  The psychiatrist explained that the Veteran was 
first diagnosed with anxiety and then, several years later, 
diagnosed with depression.  This physician noted that it was 
more likely than not that the Veteran's depression was 
separate from his anxiety.  Dr. R.A. said that the Veteran's 
depression could be genetic, environmental, or due to a 
history of drugs and alcohol. 

In an addendum to his above opinion, Dr. R.A. clarified that, 
while the symptoms of depression and anxiety can overlap, it 
was his opinion that the Veteran's major depression was more 
likely not related to the anxiety disorder.  The psychiatrist 
noted that the Veteran's anxiety was manifested by headaches, 
tension, and hyperhydrosis in 1972, while the July 1981 
record illustrated that the depression was manifested by 
difficulties with job and family, weight loss, lack of energy 
and anger.  The examiner also found it significant that the 
April 2002 VA examiner concluded that the Veteran's anxiety 
disorder had resolved.  The examiner reiterated that, in his 
opinion, the Veteran's major depression was more likely a 
separate condition not related to his previously diagnosed 
anxiety disorder.  

An April 2005 signed statement from T.F., Ph.D., a clinical 
psychologist, indicates that the Veteran experienced suicidal 
ideation, loss of energy, chronic alcohol abuse, sleep 
disturbance, headaches, social isolation, low frustration 
tolerance, and poor appetitie.  Use of anti-depressant 
medication was noted.  A major depressive disorder and 
posttraumatic stress disorder (PTSD) were diagnosed.  Dr. 
T.F. opined that the Veteran's PTSD was related to active 
military service and a GAF score of 58 was assigned.

The Veteran was committed for psychiatric treatment in 
October 2005.  Court documents reveal that he took 
medications and drank tequila, rum and whiskey in an attempt 
to take is life the previous night.  The Veteran wrote a 
letter to his daughter who called 911.  A psychiatric 
evaluation was performed at admission.  The Veteran reported 
having recurrent depression for a number of years that 
worsened over the last few months.  He complained of having 
problems with sleep, appetite, energy and concentration.  The 
Veteran reported that he was still suicidal, but said that it 
was not as bad.  The Veteran was diagnosed with major 
depressive disorder and alcohol dependence.  Upon discharge, 
the primary diagnosis was major depressive disorder.  The 
Veteran was also found to have a "very low" suicidal risk 
at this time.  

A February 2008 VA outpatient mental health treatment record 
indicates that the Veteran was diagnosed with depression 
versus bipolar disorder versus PTSD with depression.  He 
reported a lack of interest and motivation with persistent 
sadness and crying.  The Veteran described sleep difficulties 
and excessive guilt and worthlessness.  He had suicidal 
thoughts.  The Veteran reported mild audio/visual 
hallucinations, but the examiner concluded that these were 
more consistent with illusions rather than hallucinations.  A 
GAF score of 50 was assigned. 

During VA outpatient treatment in April 2008, the Veteran 
reported difficulty functioning in social situations for most 
of his life with symptoms of depression for more than 2 
decades.  The examiner noted that the Veteran's symptoms 
likely did not meet full DSM-IV criteria for a diagnosis of 
PTSD.  The Veteran was diagnosed with major depressive 
disorder and sub-clinical PTSD.  A GAF score of 55 was 
assigned.  The Veteran was diagnosed with major depressive 
disorder versus bipolar disorder versus dysthymia in May 2008 
and June 2008, and a GAF score of 50 was assigned.  

The Veteran was afforded a VA psychological examination in 
July 2008.  The Veteran said he showered daily but had 
hygiene problems with his teeth that he did not brush 
frequently.  He washed his clothing as needed, probably 
weekly.  The examiner concluded that the Veteran was 
appropriately attired and reported having problems with 
dental hygiene.  The Veteran reported having a depressed mood 
with no energy or appetite and said that he did not do very 
well with people.  However, when asked about friends, the 
Veteran reported that he got along okay with a female friend 
with whom he had no romantic involvement.  The Veteran 
enjoyed doing yard work and playing with his dog.  He 
described two previous suicidal attempts but he denied having 
any current suicidal plans.  The Veteran also reported having 
an impaired memory with occasional feelings of panic.  

The VA examiner concluded that, despite the results of the 
April 2002 VA examination, the Veteran more likely than not 
continued to suffer from an anxiety disorder.  The examiner 
opined that this disorder was manifested by headaches, sleep 
disturbances, occasional panic episodes, social isolation, 
procrastination, and wariness that others were talking about 
him.  The examiner concluded that the Veteran also suffered 
from significant depression.  However, the examiner opined 
that this was most likely related to the Veteran's sense of 
interpersonal hurt from his first divorce, and not to his 
service-connected anxiety.  The examiner specifically noted 
that the Veteran's depression appears to have manifested 
after military service in response to a sense of rejection in 
relationships.  The examiner also opined that the symptoms of 
depressed mood, difficulty in relationships, feelings of 
worthlessness, past suicidal attempts, and substance abuse 
were related to the Veteran's depression rather than his 
anxiety.  

The VA examiner further concluded that the Veteran suffered 
from significantly impaired social functioning.  The examiner 
was of the opinion that a significant portion of this 
impairment stemmed from the Veteran's interpersonal isolation 
related to his depression.  However, the examiner noted that 
the Veteran described significant social isolation due to his 
anxiety as well.  The examiner also noted that the Veteran's 
anxiety resulted in some occupational impairment in the form 
of occasional sick leave due to headaches.  However, the 
Veteran's occupational functioning was noted to be one of his 
strongest areas.  The examiner concluded that the Veteran 
exhibited occasional decreases in his work efficiency and 
intermittent periods of inability to perform his occupational 
tasks.  A GAF score of 61 was assigned, reflecting mild 
anxiety disorder symptoms and some difficulty in social and 
occupational functioning due to anxiety.  

In written statements received at the Board in April 2009, 
the Veteran indicated that he had no ambition to get out of 
bed, bathe or dress himself, or to clean his house.  He said 
that he did not want to talk to others and had no social 
life.  The Veteran said that at times, he did not want to 
wake up and this went on for months.  He said that he felt he 
had no reason to live.  He had nightmares and sleep 
difficulty and his girlfriend witnessed this when she visited 
in March.  The Veteran said he was nervous around others and 
was unable to carry on a conversation.  He missed a lot of 
work because of his anxiety and depression and his medication 
was not helping.  He believed a 70 percent disability rating 
was warranted.

Pursuant to the Board's May 2009 remand, in August 2009, the 
Veteran underwent a VA psychiatric examination.  According to 
the examination report, the Veteran reported having good 
hygiene (showering daily with problems with dental hygiene) 
and lacked motivation to clean his house.  He did not want to 
talk to anyone, had no social life, and had passive suicidal 
ideations and nightmares.   He was nervous around people 
where his hands would shake and he could not carry on a 
conversation, and he missed a lot of work because of 
depression and anxiety.  The examiner noted that upon review 
of the Veteran's medical records from November 2007 to the 
present, the Veteran missed 2 appointments with his treating 
psychiatrist.  

Objective examination revealed that the Veteran was well-
groomed and in no acute distress.  His behavior was calm and 
his speech normal.  The Veteran's mood was "kind of flat" 
and his affect was mildly restricted.  The Veteran also 
reported impaired sleep with decreased energy, concentration, 
and attention.  He also described a loss of interest in 
activities and thought about death but denied any current 
suicidal or homicidal ideation or plan.  He had anxiety 
attacks approximately once per week.  He denied any visual 
hallucinations and had occasional auditory hallucinations.  

The VA psychiatrist examiner agreed with the July 2008 VA 
psychologist to the extent that the Veteran continued to have 
an anxiety disorder.  The 2009 examiner also concluded that 
the Veteran met the DSM-IV diagnostic criteria for a 
diagnosis of recurrent major depressive disorder.  The VA 
psychiatrist also agreed that the Veteran's depression was 
more likely than not related to a loss of interpersonal trust 
that started after his first divorce and continued with a 
sense of rejection in his relationships.  This examiner 
opined that, despite the Veteran's recent claims of increased 
symptomatology, his symptoms had not changed in frequency or 
severity since his last VA examination of 2008.  It was also 
noted that the Veteran's claim that he was "missing a lot of 
work" because of depression and anxiety was unsubstantiated 
because he reported use of sick leave for his headaches that 
was unchanged from his previous examination.  The August 2009 
VA examiner also indicated that the Veteran was medicated for 
his depression and anxiety for at least 6 to 8 weeks, 
suggesting that the examination would be biased toward the 
Veteran reporting more frequent or severe symptoms.  

This VA examiner concluded that the Veteran's restlessness, 
irritability, headaches, uncued anxiety attacks, fatigue, 
excess sweating, disturbed sleep, alcohol use, social 
isolation and some paranoia were symptoms of his service-
connected anxiety disorder.  The examiner clarified that the 
extent of the Veteran's occupational impairment due to his 
anxiety disorder was related to taking sick leave for 
headaches about once every 2 weeks and experiencing 
irritability at times with coworkers.  The Veteran maintained 
stable employment since 1980, however, with no demotions.  
The psychiatrist also noted that the Veteran's depressed 
mood, sleep disturbance, decreased energy, problems with 
concentration and attention, lack of interest in leisure 
activities, feelings of worthlessness, feelings of excessive 
guilt, passive suicidal ideation, alcohol use and 
difficulties with social relationships were related to his 
major depressive disorder.  The examiner assigned a GAF score 
of 63, finding that the Veteran had mild symptoms of anxiety 
with some impairment in social and occupational functioning, 
but generally functioning pretty well.  

After reviewing the record and the relevant rating criteria, 
it is concluded that, prior to July 21, 2008, a 30 percent 
rating, but no more, is warranted for the Veteran's anxiety 
disorder, but a higher rating is not warranted for any time 
since the Veteran filed his claim for an increased rating in 
February 2002.  The recent VA exams and outpatient treatment 
records suggest that a 30 percent rating is possibly in 
order.

This is so, although the Board recognizes that the April 2002 
VA examiner concluded that the Veteran's anxiety disorder had 
resolved.  Admittedly, during his April 2002 VA examination, 
the Veteran denied any excessive worry or panic attacks and 
reported that he was employed full-time and always received 
good evaluations.  However, the other evidence of record 
suggests that the Veteran continued to suffer an anxiety 
disorder.  In fact, the July 2008 and August 2009 VA 
examiners both concluded that the Veteran "continued" to 
suffer from anxiety.  The July 2008 VA examiner said that the 
Veteran more likely than not continued to suffer from an 
anxiety disorder manifested by headaches, sleep disturbances, 
occasional panic episodes, social isolation, procrastination, 
and wariness that others were talking about him.  The 
examiner found that the Veteran described significant social 
isolation due to his anxiety that resulted in some 
occupational impairment in the form of occasional sick leave 
due to headaches, commensurate with occasional decreases in 
work efficiency and intermittent periods of inability to 
perform his occupational tasks.  A mild anxiety disorder was 
noted with some difficulty in social and occupational 
functioning due to anxiety. 

The Board recognizes that the Veteran exhibited a number of 
other psychiatric symptoms prior to July 21, 2008, including 
suicidal thoughts and attempts, as well as psychiatric 
hospitalization.  However, clinicians have repeatedly 
associated these symptoms with non-service-connected 
depression.  According to the January 2005 written statement 
from the April 2002 VA examiners, the Veteran's anxiety and 
depression were treated as two separate diagnoses.  The March 
2005 independent medical opinion also concluded that the 
Veteran's major depression was more likely not related to the 
anxiety disorder, due to a large gap in terms of timing.  The 
July 2008 and August 2009 VA examiners both concluded that 
the Veteran's depression was due to his first divorce, and 
not due to his anxiety disorder.  See Mittleider, supra.  
Therefore, since service connection is currently not in 
effect for depression, any symptoms associated with this 
psychiatric disorder may not be considered when evaluating 
the Veteran's service-connected anxiety disorder.  

Furthermore, the preponderance of the objective and competent 
medical evidence of record demonstrates that the Veteran's 
anxiety disorder has been no more than 30 percent disabling 
at any time during the appeal period.

According to the July 2008 VA examiner, the Veteran had 
occasional decreases in his work efficiency and intermittent 
periods of inability to perform his occupational tasks.  
There was no evidence of circumstantial, circumlocutory, or 
stereotyped speech upon examination such as to warrant a 50 
percent rating.  In fact, in August 2009, the VA examiner 
described his speech as normal and he had panic attacks on 
average once per week.  The July 2008 VA examiner also noted 
that, while the Veteran suffered from significantly impaired 
social functioning, a significant portion of this impairment 
stemmed from his interpersonal isolation related to his 
depression.  It was also noted that the Veteran's 
occupational functioning was one of his strongest areas.  A 
GAF score of 61 was also assigned illustrative of some mild 
symptoms   

The August 2009 VA examination findings further confirm that 
the Veteran is properly rated as 30 percent disabled.  The 
examiner found the Veteran to be well-groomed in no acute 
distress.  The Veteran again reported anxiety attacks 
occurring once per week.  The examiner also opined that the 
Veteran's symptomatology had not changed in severity since 
his previous examination.  The examiner further concluded 
that the Veteran's depressed mood and passive suicidal 
thoughts were related to his depressive disorder, which was 
more likely than not related to his first divorce and not to 
his service-connected anxiety disorder.  A GAF score of 63 
was assigned which is again illustrative of some mild 
symptoms.  

There is no objective evidence of flattened affect, panic 
attacks more than once a week, impaired memory or judgment 
such as to warrant a 50 percent rating.  Although, the July 
2008 VA examiner reported that the Veteran had significantly 
impaired social functioning, a significant portion of his 
impairment stemmed from his interpersonal isolated related to 
his non-service-connected depression.  The August 2009 VA 
examiner reported similar findings.
 
The Board recognizes that the Veteran believes he is entitled 
to a disability rating in excess of 30 percent for his 
service-connected anxiety disorder.  In fact, the Veteran 
indicated in a statement received by VA in April 2009 that he 
believed he was entitled to, at a minimum, a 70 percent 
disability rating.

However, a 70 percent disability rating contemplates a 
veteran with occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130.  

Here, the competent medical evidence of record clearly 
demonstrates that the Veteran does not have an inability to 
maintain effective relationships, as the Veteran discussed 
his girlfriend in his April 2009 letter.  While he reported 
having weekly anxiety attacks, there is no evidence of near-
continuous panic or depression, illogical speech, obsessional 
rituals, suicidal ideation, impaired impulse control, or 
spatial disorientation as a result of his service-connected 
anxiety disorder.  In addition, the August 2009 VA examiner 
noted that the Veteran reported missing work only once every 
two weeks due to headaches, that is not commensurate with or 
suggestive of "deficiencies" in occupational functioning.  
Thus, a 70 percent disability rating would be inappropriate 
in this case.  

In view of the foregoing, the Board concludes that the 
evidence is at least in relative equipoise as to whether it 
is reasonable to conclude that the disability picture is 
comparable to a 30 percent evaluation.  Overall, the evidence 
shows that there is a question as to which of the two 
evaluations should apply, noncompensable or 30 percent, since 
the current level of disability arguably, but not clearly, 
approximates the criteria for a 30 percent evaluation.  Thus, 
the Board concludes, with resolution of reasonable doubt in 
the appellant's favor, that a 30 percent rating under 
Diagnostic Code 9400 is warranted prior to July 21, 2008, 
under the regulations currently in effect.  38 C.F.R. § 4.7.

The more recent objective medical evidence, including the 
July 2008 and August 2009 VA examination reports, further 
demonstrate that the Veteran reported headaches, disturbed 
sleep, occasional panic attacks, and social isolation 
associated with the service-connected anxiety disorder.  
Admittedly the record also shows evidence of pathology that 
would suggest a lower rating.  Still, the Board finds that 
the evidence of record is in equipoise, and that a 30 percent 
rating is in order throughout the appeal period under the 
doctrine of reasonable doubt.

The record does not show persistent symptoms that equal or 
more nearly approximate the criteria for a rating in excess 
of 30 percent at any time since the Veteran filed his claim 
for an increased rating in February 2002.  First, the 
increase to 30 percent prior to July 21, 2008 is warranted 
only through the application of the reasonable- doubt 
doctrine.  Second, while the Veteran has reported having 
panic attacks, symptoms such as a flattened affect, 
circumlocutory speech, impaired memory and difficulty in 
establishing and maintaining effective work relationships, or 
other symptoms set out for the 50 percent rating are not 
shown. VA examiners have repeatedly described the Veteran as 
oriented with no evidence of psychotic thought.  In August 
2009, the VA psychiatrist described the Veteran as well-
groomed.  As such, the preponderance of the probative medical 
evidence of record is against a rating in excess of 30 
percent at any time since the Veteran filed his claim for an 
increased rating.  See Hart, supra.  

The Board has also considered whether the Veteran's anxiety 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology, and provide for a greater evaluation for 
additional or more severe symptoms; thus, his disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluation is, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The current schedular criteria adequately compensate the 
Veteran for the current level of disability and 
symptomatology of his anxiety disorder.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  Consequently, referral 
for extraschedular consideration is not warranted.

Finally, the Board notes that during the pendency of his 
appeal, the Veteran has consistently reported being employed 
and, thus, any consideration of a total rating termination is 
not warranted.  See Rice v. Shinseki, 22 Vet. App. 447 
(2009).


ORDER

Prior to July 21, 2008, 30 percent rating, but not higher, 
for a generalized anxiety disorder is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.  

On and after July 21, 2008, a rating in excess of 30 percent 
for a generalized anxiety disorder is denied. 



____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs
`

